DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-11, 13-16, and 18-20 are allowed. 
Regarding claim 1 and dependents thereof, the prior art does not teach, “an acoustic diffuser, the acoustic diffuser being provided at the emitting surface of the casing, wherein a diffusing structure of the acoustic diffuser faces the cavity, and wherein the diffusing structure is provided by an array of columns.” Claim 1 is equivalent to allowed claim 1 of Pat. No. 10,480,971 with the exception of the details of the array of columns. 
Regarding claim 11, 13, 14, 16, and dependents thereof, the prior art does not teach, “the transducer comprising a first transducer element, a second transducer element and a third transducer element, the second transducer element and the third transducer element being provided at the excitation surface and the first transducer element being in contact with the emitting surface.” Claims 11, 13, 14, and 16 provide similar allowable subject matter to allowed claim 22 of Pat. No. 10,480,971 with the exception of the details of the plate transducer (in the case of claims 11 and 16), and with the exception of the details of the positioning of the transducer elements (in the case of claims 13 and 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852